DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. (US 2013/0028869) in view of Lobee et al. (EP 2636307).
Regarding Claims 10 and 12:  Bruggeman discloses a feeding to an animal, animal feed containing an additive comprising medium chain fatty acids caproic acid, caprylic, capric or lauric acid [abstract].  Bruggeman discloses the elimination of enteropathogens including viral pathogens through feeding animals the animal feed [abstract].  
Bruggeman does not disclose wherein a ratio between a sum of caprylic acid, capric acid and lauric acid (C8+C10+C12) and a total sum of medium-chain fatty acids in the composition is more than 0.8.
Lobee discloses feeding to an animal, animal feed containing 0 -5% caproic acid, 1-15% caprylic, 1-15% capric and 35-70% lauric acid [abstract; 0012; 0023; 0038] which includes a ratio of 1.0 where there is  1% caproic acid, 10% caprylic, 8% capric and 55% lauric acid.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Bruggeman to include all four medium chain fatty acids as in Lobee since Bruggemann discloses that all of the medium fatty acids are able to reduce viral pathogens.  
Further, it would have been obvious to include them at a ratio as in Lobee in order to provide MCFAs acceptable for animal feed in taste, color and nutritional profile [0007-0008].
Although Lobee does not explicitly disclose the ratio as recited one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Lobee contains ratios in amounts that contain and overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   
Regarding Claim 11:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses where the viral pathogens are Norovrirus and Rotavirus [0051].
Regarding Claim 13:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman does not disclose wherein a ratio between caprylic acid (C8) and capric acid (C10) is at least 0.6 and not more than 2.
Lobee discloses feeding to an animal, animal feed containing 1-15% caprylic and 1-15% capric [abstract; 0012; 0023; 0038] which includes a ratio of 1.0.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to capric acid in modified Bruggeman as in Lobee in order to provide MCFAs acceptable for animal feed in taste, color and nutritional profile [0007-0008].
Although Lobee does not explicitly disclose the ratio as recited one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Lobee contains ratios in amounts that contain and overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   
Regarding Claim 18:  Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman discloses wherein the concentration of MCFAs are at least 20% by weight of said feed additive [0046].
Regarding Claim 19:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses wherein the concentration of MCFAs are at least 50% by weight of said feed additive [0046].
Regarding Claim 20:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses wherein said feed additive further comprises carboxylic acids and/or salts thereof, and including valeric acid, formic acid, acetic acid, propionic acid, lactic acid, butyric acid, citric acid, maleic acid, fumaric acid, and tartaric acid [0041; 0044].
Regarding Claim 21:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses that the animals poultry, pigs, or ruminants [0053].
Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bruggeman et al. (US 2013/0028869) in view of Nandi et al. “Production of Medium Chain Glycerides…” Journal of OLEO Science vol. 53 No. 10 pages 497-501 2004, and Molly et al. (WO 01/97799).
Regarding Claims 10 and 12:  Bruggeman discloses a feeding to an animal, animal feed containing an additive comprising medium chain fatty acids caproic acid, caprylic, capric or lauric acid [abstract].  Bruggeman discloses the elimination of enteropathogens including viral pathogens through feeding animals the animal feed [abstract].  
Bruggeman does not disclose wherein a ratio between a sum of caprylic acid, capric acid and lauric acid (C8+C10+C12) and a total sum of medium-chain fatty acids in the composition is more than 0.8.
Nandi discloses a hydrolyzed fatty acid composition containing 8.2% caproic acid (C6), 46.2% Caprylic acid (C8), 19.2% Capric acid (C10), and 23.4% lauric acid (C12) [pg. 499] and therefore the ratio is about .88.  Nandi discloses medium chain fatty acids as being known to have medicinal properties and to improve digestion and malabsorption [abstract; Introduction].
Molly discloses feeding to an animal, animal feed containing 20-50% caprylic, 20-50% capric and optionally other medium chain fatty acids C6-C24  including caproic and lauric acid [abstract; claim 4].  Molly discloses medium chain fatty acids as inclusive of C6, C7, C9 and C12 fatty acids [pgs. 4-5].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Bruggeman to include the medium chain fatty acids as in Nandi since Bruggemann discloses that all of the medium fatty acids are able to reduce viral pathogens and further since Molly discloses using C6, C8, C10, and C12 fatty acids in animal feed.  
Further, it would have been obvious to include them at a ratio as in Nandi in order to provide MCFAs with desired levels of antimicrobial effect.
Further  it would have been obvious to include a mixture of C6-C12 in animal feed as Molly in order to provide a spectrum of antimicrobial properties in addition to the antiviral properties present in the MCFAs.
Regarding Claim 11:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses where the viral pathogens are Norovrirus and Rotavirus [0051].
Regarding Claim 13:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman does not disclose wherein a ratio between caprylic acid (C8) and capric acid (C10) is at least 0.6 and not more than 2.
Nandi discloses a hydrolyzed fatty acid composition containing, 46.2% Caprylic acid (C8), 19.2% Capric acid (C10), [pg. 499] and therefore the ratio is about 2.4.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to capric acid in modified Bruggeman as in Nandi in order to provide MCFAs with desirable nutritional properties.
Further, the ratio of C8/C10 in Nandi is substantially close to that of the instant claim, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 14:  Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman does not disclose wherein a ratio between caprylic acid (C8) and lauric acid (C12) is more than 1.
Nandi discloses a hydrolyzed fatty acid composition containing 46.2% Caprylic acid (C8), and 23.4% lauric acid (C12) [pg. 499] and therefore the ratio is about 1.97.  Nandi discloses medium chain fatty acids as being known to have medicinal properties and to improve digestion and malabsorption [abstract; Introduction].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to lauric acid in modified Bruggeman as in Nandi in order to provide MCFAs with desirable nutritional properties.
Regarding Claim 15:  Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman does not disclose wherein a ratio between caprylic acid and capric acid (C8 + C10) or derivatives thereof and the sum of lauric acid and caproic acid (C6+ C12) or derivatives thereof is at least 2.5 and not more than 90.
Nandi discloses a hydrolyzed fatty acid composition containing 8.2% caproic acid (C6), 46.2% Caprylic acid (C8), 19.2% Capric acid (C10), and 23.4% lauric acid (C12) [pg. 499] and therefore the ratio of C8 +C10 : C6+C12 is about 2.06.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to lauric acid in modified Bruggeman as in Nandi in order to provide MCFAs with desirable nutritional properties.
Further, the ratio of C8 +C10 : C6+C12 in Nandi is substantially close to that of the instant claim, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 16: Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman does not disclose wherein a ratio between the sum of the caprylic acid (C8) and capric acid (C10) or derivatives thereof and a sum of caproic acid (C6), caprylic acid (C8), capric acid (C10 ) and lauric acid (C12) or derivatives thereof is at least 0.5.
Nandi discloses a hydrolyzed fatty acid composition containing 8.2% caproic acid (C6), 46.2% Caprylic acid (C8), 19.2% Capric acid (C10), and 23.4% lauric acid (C12) [pg. 499] and therefore the ratio of C8 +C10 : C6+C8+C10+C12 is about .67.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to lauric acid in modified Bruggeman as in Nandi in order to provide MCFAs with desirable nutritional properties.
Regarding Claim 17: Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman does not disclose wherein: 0.6 < (C8/C10) < 2.0; (C8/12) > 1.0; (C8 + C10 + C12)/(C6 + C8 + C10 + C12) > 0.8; (C8 + C10)(C6 + C8 + C10 + C12) > 0.5; and 2.5 <(C8 + C10)(C6 + C12) < 90.
Nandi discloses a hydrolyzed fatty acid composition containing 8.2% caproic acid (C6), 46.2% Caprylic acid (C8), 19.2% Capric acid (C10), and 23.4% lauric acid (C12) [pg. 499]; therefore the ratio of (C8/C10) is about 2.4; the ratio of (C8/12) is about 1.97; the ratio of  (C8 + C10 + C12)/(C6 + C8 + C10 + C12) is about .91; the ratio of (C8 + C10)(C6 + C12) is about 2.06. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the ratio of caprylic acid to lauric acid in modified Bruggeman as in Nandi in order to provide MCFAs with desirable nutritional properties.
Further, the ratio of C8/C10 in Nandi is substantially close to that of the instant claim, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Further, the ratio of C8 +C10 : C6+C12 in Nandi is substantially close to that of the instant claim, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 18:  Bruggeman as modified discloses as discussed above in claim 10.
Bruggeman discloses wherein the concentration of MCFAs are at least 20% by weight of said feed additive [0046].
Regarding Claim 19:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses wherein the concentration of MCFAs are at least 50% by weight of said feed additive [0046].
Regarding Claim 20:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses wherein said feed additive further comprises carboxylic acids and/or salts thereof, and including valeric acid, formic acid, acetic acid, propionic acid, lactic acid, butyric acid, citric acid, maleic acid, fumaric acid, and tartaric acid [0041; 0044].
Regarding Claim 21:  Bruggeman as modified discloses as discussed above in claim 10.  Bruggeman discloses that the animals poultry, pigs, or ruminants [0053].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793